Title: To Thomas Jefferson from Stephen Cathalan, Jr., 22 January 1807
From: Cathalan, Stephen, Jr.
To: Jefferson, Thomas


                        
                            Marseilles 22d January 1807.
                        
                        Invoice of one Chest Containing Mustard & Vinegar de Maille & Aclocque of Paris, Shipped for account—and risk of Thomas Jefferson Esquire President of the United States, on the American Ship Franklin of Newlondon, Captn.
                            Robert N. Avery, bound for Newyork to be Consigned to the Collector of the Customs there & be forwarded by him to the
                            president at Washington, being for his Table’s use.
                        
                           TJ
                           1 Chest Containing
                           {
                           48 pots assorted Mustard
                           @ƒ
                           1.25
                           
                              F
                           
                           60
                        
                        
                           No. 1
                           36 Bottles Vinegar, Estragon
                           
                           2.75
                           
                           99.
                        
                        
                           posa piano
                           
                           the Box and package
                           
                           
                           10
                        
                        
                           
                           Customhouse, lead & exportation duty paid in Paris
                           
                           
                           
                              5
                           
                        
                        
                           
                           
                                 Charges at Marseilles
                           
                           
                              F
                           
                           174
                        
                        
                           
                           Waggonage from Paris
                           
                              F.
                           24.10
                           
                           
                        
                        
                           
                           Permit of Shipping, Porterage & Craftage on board
                           
                           
                              2.90
                           
                           
                           
                              27.
                           
                        
                        
                           
                           Errors Excepted
                           
                           
                              F
                           
                           201
                        
                     
                  
                        
                            Stephen Cathalan Junr.
                        
                    